


110 HR 3255 IH: Teddy Roosevelt Bring Back Our Public

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3255
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit a State from charging an individual more than
		  $200 for a permit or license to hunt big game on Federal public lands within
		  that State.
	
	
		1.Short titleThis Act may be cited as the
			 Teddy Roosevelt Bring Back Our Public
			 Lands Act of 2007
				.
		2.Limitation on
			 feeA State may not charge
			 more than $200 per year for the issuance to an individual (regardless of the
			 State of residency of such individual) of a permit, license, or other similar
			 document granting to such individual the right to hunt big game on Federal
			 public lands in that State.
		3.DefinitionsIn this Act:
			(1)Big
			 gameThe term big game means deer, elk, antelope, or
			 bear.
			(2)Federal public
			 landThe term Federal public land means any land or
			 water (other than any land or water held in trust for the benefit of an Indian
			 tribe or member of an Indian tribe) that is—
				(A)publicly
			 accessible;
				(B)owned by the
			 United States; and
				(C)managed by an
			 executive agency for purposes that include the conservation of natural
			 resources.
				(3)HuntThe
			 term hunt means the lawful pursuit, trapping, shooting, capture,
			 collection, or killing of big game or the attempt to do the same.
			
